EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a divorce case.
The sole issue in this court is whether the trial court abused its discretion in the award to the wife of alimony in gross and in its division of property. The cases are legion which hold that such matters in divorce cases are subjects which clearly fall within the sound judicial discretion of the trial court and that the circuit court’s decision thereon will not be disturbed on appeal except where such discretion was plainly and palpably abused. Kennedy v. Kennedy, 410 So.2d 100 (Ala.Civ.App.1982); Pugh v. Pugh, 406 So.2d 966 (Ala.Civ.App.1982). Equally well established is the “ore tenus rule” that, where the trial court personally heard the trial evidence, the judgment appealed from is presumed to be correct on appeal and may not be altered, if it was supported by legal evidence, unless the trial court’s decision was palpably wrong. Austin v. Austin, 408 So.2d 138 (Ala.Civ.App.1981); Keleher v. Keleher, 389 So.2d 1160 (Ala.Civ.App.1980).
We pretermit a summary of the evidence since, by stating the pertinent facts, little or nothing would be thereby contributed to the law because of the vast number of cases on this same legal subject. After a most careful review of all of the testimony and of the helpful briefs of learned counsel, we are not convinced that the adjudication as to alimony and property, while being on the liberal side, is of such an amount as to constitute a plain abuse of judicial discretion. The trial court was not palpably wrong. We affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Ala-, bama 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.